Citation Nr: 1450226	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  11-17 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for acne. 

2.  Entitlement to a compensable rating for a service-connected right knee disability. 

3.  Entitlement to a compensable rating for a service-connected left knee disability.

4.  Entitlement to a compensable rating for a service-connected right wrist disability.

5.  Entitlement to a compensable rating for a service-connected left wrist disability.

6.  Entitlement to a compensable rating for service-connected bilateral pes planus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to January 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The April 2011 statement of the case denied service connection for bilateral pes planus.  However, the May 2009 rating decision had already granted service connection for this condition, and the Veteran disagreed with the assigned rating.  Applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2013).  The Board has recharacterized the issue as that of entitlement to a compensable rating for bilateral pes planus, as styled on the title page.  

The Board finds that, for the reasons set forth below, the evidence currently of record supports the award of minimal compensable (i.e. 10 percent) ratings for the painful motion associated with the Veteran's right knee patellofemoral syndrome and left knee patellar chondromalacia.  However, further development is necessary to determine whether additional VA compensation is also warranted for those service-connected disabilities.

The issues of entitlement to ratings in excess of 10 percent for left and right knee disabilities, as well as entitlement to compensable ratings for left and right wrist disabilities and entitlement to a compensable rating for bilateral pes planus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The evidence shows that the Veteran's acne onset in service and has continued since service. 

2.  Throughout the entire appeal period, the Veteran's right knee disability has been productive of functional loss due to painful motion.
 
3.  Throughout the entire appeal period, the Veteran's left knee disability has been productive of functional loss due to painful motion.


CONCLUSIONS OF LAW

1.  The criteria for service connection for acne have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  The criteria for a disability rating of at least 10 percent for a right knee disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).
 
3.  The criteria for a disability rating of at least 10 percent for a left knee disability have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Acne

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on all things of which he has personal knowledge derived from his own senses); 38 C.F.R. § 3.159(a)(2).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Board finds that the evidence supports an award of service connection for acne.  The Veteran's service treatment records reflect that she was diagnosed with acne vulgaris in February 1989.  Her service treatment records reflect a well-documented history of acne throughout active service (see, e.g., treatment notes from June 1991, December 1993, March 1994, and May 1995, reflecting assessments of, and treatment for, acne vulgaris).

At the Veteran's VA general medical examination in March 2009, the examiner concluded that no acne was present on physical examination.  The RO in turn denied the Veteran's claim in a May 2009 rating decision based on lack of a current diagnosis.  However, the Court has taken judicial notice that skin disabilities, by their nature, are generally chronic and recurrent.  See Ardison v. Brown, 6 Vet. App. 405 (1994).  In Ardison, the Court held that VA must offer a dermatologic examination during an active stage of a skin condition.  In the case at hand, the Veteran's skin condition was not examined during an active phase.  Moreover, during the March 2009 examination, the Veteran reported that she continued to use topical medication daily for her skin condition, and that the symptoms occurred periodically and not constantly.  More recent private treatment notes, including those dated from May 2011 and August 2011, list the Veteran's acne as an ongoing, "chronic" problem.  Given the Veteran's long and well-documented history of diagnoses and treatment for acne in service, combined with her private treatment records from 2011 reflecting this condition to be a chronic problem, the Board finds that the evidence supports the finding that the Veteran's acne onset in service and has continued since that time.  As such, service connection for acne is warranted.          

Compensable Ratings - Left and Right Knee Disabilities

The Veteran contends that her left and right knee disabilities are worse than contemplated by her currently-assigned disability evaluations, and that compensable ratings are therefore warranted for those service-connected disabilities.

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Moreover, after careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Of particular relevance to the instant case, the provisions of 38 C.F.R. § 4.59 relating to painful motion are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

For the sake of judicial economy, the Board will not discuss the specific diagnostic codes implicated in this case.  Instead, the Board will confine its analysis to the aforementioned provisions governing painful motion, which has been demonstrated with respect to the Veteran's service-connected left and right knee disabilities.

Specifically, during a March 2009 VA general medical examination, the Veteran was assessed with bilateral patellofemoral syndrome.  The examination report reflected a history of pain anteriorly in the knees.  The Veteran reported that she developed painful knees while running during her 20 years of service, and she reported experiencing flare-ups with any strenuous activity.  

In the Veteran's January 2010 notice of disagreement, she reported pain when standing for long periods of time or when moving up or down stairs.  In her June 2011 substantive appeal, she stated that she regularly experienced pain, including after sitting or standing for too long, and that she had limited range of motion and flexibility as a result of this pain.  The Veteran is competent to report her experience of pain and painful motion, which is capable of lay observation.  

In light of the above examination findings and competent lay evidence, the Board finds that, pursuant to Burton, ratings of 10 percent are warranted for the painful motion associated with the Veteran's service-connected left and right knee disabilities.  See 38 C.F.R. §§ 4.59, 4.71a.

While this represents a partial grant of the benefits sought on appeal, the Board recognizes that further disposition of the issues would, at this point, be premature and that additional evidentiary development is necessary, as outlined below.  Moreover, in light of that forthcoming development, VA's duties to notify and assist have not yet been completed and, thus, need not be addressed at this time.


ORDER

Service connection for acne is granted. 

A rating of 10 percent for a service-connected right knee disability is granted, subject to the law and regulations governing payment of monetary benefits.

A rating of 10 percent for a service-connected left knee disability is granted, subject to the law and regulations governing payment of monetary benefits.


REMAND

As discussed above, the aforementioned allowance of compensable ratings for left and right knee disabilities is not a complete grant of those benefits sought on appeal.  However, before the Board can determine whether separate or higher ratings are warranted for those disabilities, further development is required.  38 C.F.R. § 19.9 (2013).

The Veteran has reported a worsening of symptoms regarding her left and right knee disabilities, her left and right wrist disabilities, and her bilateral pes planus since her last VA examination in March 2009.  As the Veteran's most recent VA examination addressing these disabilities was conducted more than five years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of her service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

On remand, any outstanding VA treatment records should be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on her behalf.  Additionally, the Veteran should be invited to submit any additional lay evidence regarding the current severity of her service-connected disabilities on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them, physically or electronically, with the claims file. 

2.  Notify the Veteran that she may submit lay statements from herself and from other individuals who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of her knee, wrist, and feet problems, and any current disability symptoms.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to her knee, wrist, and feet disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide her with an opportunity to submit those records directly.

4.  After completing the above development to the extent possible, schedule the Veteran for one or more appropriate VA examinations to determine the current nature, extent, and severity of her right and left knee disabilities, right and left wrist disabilities, and bilateral foot disability.  The claims file must be reviewed by the examiner in conjunction with the examination.

All appropriate tests and studies should be conducted. All findings and conclusions - specifically including any complaints of pain expressed by the Veteran - should be set forth in a legible report.

Where indicated, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner must also identify all neurologic manifestations of the Veteran's right and left knee disabilities, right and left wrist disabilities, and bilateral foot disabilities.

5.  Then readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


